Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Foreign Ref Cite # 5 and 6 have been lined through in the IDS received 3/26/2021 because copies of the foreign patent documents were not submitted. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
With respect to JP2003-011256A (Cite # 1), a copy of the foreign priority document was made of record 5/1/2020 in parent application 16/093,415. Therefore, JP2003-011256A has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “the high-mixing kneading disks 60” and “low free volume kneading disks 62” are mentioned within ¶ 42 of the specification, but do not appear within Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: ¶ 6 of the specification indicates Figure 2 illustrates coated samples of Working Examples 19 and 20 and Comparative Example E. However, Figure 2 only shows two samples. ¶ 122 appears to indicate Figure 2 is supposed to only show Example 20 and Comparative Example E.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: There are two different “Example 20”s; compare Tables 6 and 8. It is suggested Examples 20 and 21 of ¶ 129 and Table 8 be renamed to Examples 21 and 22 respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 refers to “The coated viscoelastic polyurethane foam” and “the reaction system” which lack antecedent basis. It appears claim 2 is meant to depend from another claim, but refers to no other claim. Therefore, the intended scope of the claim is unclear. In the interest of compact prosecution, claim 2 is construed as being dependent on independent claim 1 for the purpose of applying prior art. 
Claim 2 recites “0.1 wt% to 6.0 wt% of a preformed aqueous polymer dispersion, based on the total weight of the mixture” and “from 0.1 wt% to 6.0 wt% of a preformed aqueous polymer dispersant having a pH from 6.0 to 12.0, based on the total weight of the mixture” (emphasis added). The term “the mixture” lacks antecedent basis. Assuming claim 2 is meant to depend from claim 1, it is unclear whether “the mixture” is referring to “the reaction system”, “the isocyanate-reactive component” or “the polyol component”. 
As claims 3 and 4 depend from claim 2, they are rejected for the same issues discussed above.
Claims 1 refers to various molecular weights of polyol components, but fails to indicate whether the molecular weights correspond to weight average or number average values which are not necessarily identical for the same polyol. Recitation of number average molecular weight is suggested (see ¶ 17-20 and 86 of the specification). 
As claims 2-9 depend from claim 1, they are rejected for the same issue discussed above.
Claim 6 refers to various molecular weights of polyol components, but fails to indicate whether the molecular weights correspond to weight average or number average values which are not necessarily identical for the same polyol. Recitation of number average molecular weight is suggested (see ¶ 17-20 and 86 of the specification). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 indicates the preformed aqueous polymer dispersion is one of “an aqueous acid polymer dispersion or an aqueous acid-modified polyolefin polymer dispersion in which the polyolefin is derived from at least one C2 to C20 alpha-olefin”. Claim 3, which depends from claim 2, indicates the solid phase is “an acid or an acid-modified polyolefin polymer in which the polyolefin is derived from at least one C2 to C20 alpha-olefin”. The genus “an acid” extends beyond the scope of the previously required “acid polymer”. Therefore, claim 3 fails to include all limitations of the claim upon which it depends. Recitation of “an acid polymer or an acid-modified polyolefin polymer in which the polyolefin is derived from at least one C2 to C20 alpha-olefin” within claim 3 is suggested to resolve this issue.
Claim 5 depends upon claim 1 and recites “wherein the polyol component includes at least one polyoxyethylene-polyoxypropylene polyether polyol that has an ethylene oxide content of at least 50 wt%, has a nominal hydroxyl functionality from 2 to 4, and accounts for 25 wt% to 90 wt% of the isocyanate-reactive component”. Claim 1 already requires the particular polyol, labelled as “(i)”. Therefore, claim 5 fails to further limit the claim upon which it depends. 
Claim 9 recites “wherein the coating material further includes water”. Since claim 1 requires the coating material to include “an aqueous polymer emulsion” (emphasis added), water is already seen to be required within the coating material of claim 1. Therefore, claim 9 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyree (US 2015/0067967 A1) in view of Ma (US 2013/0225706 A1).
Regarding Claims 1, 5, 6, and 9, Tyree teaches foam mattresses whereby phase change material (PCM) is surface applied to a top surface of a top layer of foam (Abstract) whereby the foam can be viscoelastic polyurethane foam (¶ 27, 33). Tyree teaches embodiments where the PCM is applied via spray/roll coating with a water-based acrylic-latex comprising encapsulated PCM material (¶ 28), which is construed as a coating material comprising aqueous acrylic polymer emulsion and encapsulated PCM. Tyree teaches the coating forms a PCM layer where some penetration into the foam layer is acceptable (¶ 30), reading on a coating material on and embedded within viscoelastic polyurethane foam. 
Tyree differs from the subject matter claimed in that the particular viscoelastic polyurethane foam of the instant claims is not described. Ma teaches reaction systems for the preparation of viscoelastic polyurethane foams (Abstract) suitable for use in mattresses (¶ 69). Ma teaches the foams provide high air flows while maintaining viscoelastic properties (¶ 9, 14). It would have been obvious to one of ordinary skill in the art to utilize the viscoelastic polyurethane foams of Ma within the mattresses of Tyree because doing so would provide foams with high air flows while maintaining viscoelastic properties as taught by Ma. 
Ma teaches the foams exhibit a resiliency of at most about 20%, preferably at most about 10% (¶ 23). Ma teaches the foams are the product of a reaction system comprising an isocyanate component including at least one isocyanate and an isocyanate-reactive component including a polyol component, whereby the isocyanate index is 55-110 (¶ 32; Examples). Ma teaches an embodiment in Example 13 whereby the isocyanate-reactive component comprises 50.5 wt% of “Polyol B” (corresponding with the polyol of claim 5 and “(i)” of claims 1 and 6), 16.8 wt% of “Polyol F” (corresponding with “(ii)” of claim 1 and “(iii)” of claim 6), 16.8 wt% of “Polyol A” (corresponding with “(iii)” of claim 1 and “(iv)” of claim 6), and 28.0 wt% of “Polyol E” (corresponding with “(ii)” of claim 6) (Table 2). Polyol B is an oxyethylene/oxypropylene glycerin-initiated polyether polyol with 60 wt% oxyethylene and an OH number of 168 (implied functionality of about 3; number average MW = (functionality x 56,100) / (OH Number), thus suggesting a number average MW of about 1002) (¶ 73). Polyol F is a 3 functional oxyethylene/oxypropylene glycerin-initiated polyether polyol with 14 wt% oxyethylene and an OH number of 34 (number average MW = (functionality x 56,100) / (OH Number), thus suggesting a number average MW of about 4950) (¶ 77). Polyol A is a 3 functional oxypropylene glycerin-initiated polyether polyol with an OH equivalent weight of 336 (number average MW = (functionality x equivalent weight), thus suggesting a number average MW of about 1008) (¶ 77). Polyol E is a 6.9 functional oxyethylene/oxypropylene polyether polyol with 75 wt% oxyethylene and an OH number of 31 (number average MW = (functionality x 56,100) / (OH Number), thus suggesting a number average MW of about 12,487) (¶ 73).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyree (US 2015/0067967 A1) in view of Ma (US 2013/0225706 A1) and Butler (US 2009/0292037 A1).
The discussion regarding Tyree and Ma within ¶ 25-27 is incorporated herein by reference.
Regarding Claim 2, Ma teaches examples further including catalysts as additive (Table 1). Ma differs from the subject matter claimed in that 0.1-6.0 wt% of preformed aqueous polymer dispersant is not disclosed. Butler describes salt additives for viscoelastic polyurethane foams (Abstract) whereby the additives provide improvements to the foam formulations whereby they become less sensitive to process variables (¶ 26). It would have been obvious to one of ordinary skill in the art to utilize the salts of Butler within the viscoelastic foams of Ma because doing so would provide improvements to the foam formulations whereby they become less sensitive to process variables as taught by Butler. 
Butler teaches the additive can be salt of a carboxyl-functional organic polymer, such as acrylic acid polymer or copolymer (¶ 55). It is therefore implied by Butler that the upper limit of hydrophilic acid monomer is 100 wt% (since homopolymers are disclosed). Note claim 2 indicates the base polymer is “derived from” hydrophilic acid monomers and the base polymer encompasses fully neutralized salts (¶ 48-54 of the instant specification). Butler teaches up to 25 pbw of salt polymer can be used per 100 pbw of polyol (¶ 58) and indicates the salt additive is dissolved in at least one other component of the reaction mixture, such as water (¶ 59), thus indicating the salt polymer is used as a “preformed” water solution. Water is included at 0.8-2.25 pbw per 100 pbw polyol (¶ 43). Taken together, Butler is seen to suggest water/polymer solutions that overlap 5-60 wt% of polymeric component and 40-95 wt% of water. Since Butler describes embodiments where polyol is 100 pbw per 103.85 pbw isocyanate reactive component is used (see for instance ¶ 101), Butler is also seen to suggest ranges that would overlap 0.1-6.0 wt% of preformed polymer mixture being used. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Butler suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Butler. See MPEP 2123.
With respect to the mixture being a “dispersant” and having a pH from 6.0 to 12.0, Butler teaches neutralized acrylic acid polymer in water whereas the instant specification indicates fully neutralized polymers derived from 100 wt% hydrophilic acid monomer, such as acrylic acid, is suitable (¶ 47-54 of the instant specification). Since Butler describes polymer/water mixtures that appear to be no different in structure than what is described/claimed, such mixtures must necessarily exhibit the same properties, such as being a “dispersant” and having a pH from 6.0 to 12.0 in the absence of evidence to the contrary. 
Regarding Claims 3 and 4, claims 3 and 4 only further limit the “dispersion” of claim 2 as opposed to “dispersant”. As Butler meets all limitations concerning dispersant and claims 3 and 4 do not explicitly require dispersion to be present, the Markush group of claim 2 is still met by the disclosure of Butler’s dispersants even if the other species “dispersion” is further limited.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyree (US 2015/0067967 A1) in view of Ma (US 2013/0225706 A1) and Senba (JP2003-011256A). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
The discussion regarding Tyree and Ma within ¶ 25-27 is incorporated herein by reference.
Regarding Claim 7, although Tyree does not describe preferred contents of emulsion and PCM, Senba is also directed to methods of coating polyurethane foams with PCM (termed “heat storage particles” within Senba) (¶ 10-12, 16). Senba notes the relative amounts of binder resin and PCM can vary and should the proportion of PCM be too much, the resulting layer can be easily peeled whereas if the proportion of PCM is too low, good heat storage properties is difficult to obtain (¶ 30-31). Accordingly, Senba indicates the contents of binder resin and RCM are result effective variables subject to optimization by one of ordinary skill in the art because changing them will clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal contents of PCM and polymer emulsion by routine experimentation within the scope of the present claims so as to produce desirable adhesion and heat storage characteristics.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyree (US 2015/0067967 A1) in view of Ma (US 2013/0225706 A1) and Pushaw (U.S. Pat. No. 5,955,188) as evidenced by Zuckerman (US 2002/0193028 A1).
The discussion regarding Tyree and Ma within ¶ 25-27 is incorporated herein by reference.
Regarding Claim 8, although Tyree does not describe further including a silicone surfactant and/or silica within the coating material, Pushaw also pertains to methods of coating polyurethane foams with PCR coating materials (Abstract) and describes the inclusion of antifoam agents (see “AF9020” and “Hercules Advantage 831” of Examples). As evidenced by Zuckerman, AF9020 is an antifoam agent that is a mixture of mineral oil, surfactant, and silica (¶ 39). It would have been obvious to one of ordinary skill in the art to include antifoam agents such as AF9020 into the coating materials of Tyree because doing so would predictably afford antifoaming characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764